Citation Nr: 0414850	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to December 
1966.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied service connection for hepatitis C and PTSD.  
In August 2002,the veteran filed a notice of disagreement 
(NOD) with respect to both issues, and a statement of the 
case (SOC) was issued in January 2003.  The veteran filed a 
substantive appeal in May 2003.  

The Board's decision denying the veteran's claim for service 
connection for hepatitis C is set forth below.  The claim for 
service connection for PTSD is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required. 


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim for service connection for 
hepatitis C has been accomplished.

2.	The veteran's hepatitis C was first manifested post-
service, and the competent medical evidence of record 
establishes that there is no medical nexus between the 
veteran's current hepatitis C and active military service-to 
specifically include the tattoos he obtained therein.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for hepatitis C has been accomplished.

Through the January 2003 SOC and the RO's letter of February 
2002, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that 
has been considered in connection with his appeal, and the 
bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim.  
Pursuant to the January 2003 SOC and the RO's letter of 
February 2002, the veteran and his representative also have 
been afforded various opportunities to present evidence and 
argument in support of the veteran's claim.  

Moreover, in the February 2002 letter, the RO requested that 
the veteran provide information and/or authorization to 
enable it to obtain any outstanding VA or private medical 
records, as well as requested that the veteran submit any 
evidence in his possession.  Through this letter, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the January 2003 SOC explaining what was needed to 
substantiate the claim, within approximately eight months 
after the May 2002 rating decision on appeal; the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO
specifically notified the veteran of the VCAA duties to 
notify and assist in its February 2002 letter, and the RO 
subsequently obtained outstanding medical records from the 
VA Medical Center (VAMC) in Manchester, New Hampshire dated 
from April 2002 to November 2002.  The Board also points out 
that, in response to its February 2002 letter, the veteran 
has not informed the RO of any additional medical evidence 
that had not yet been obtained.

Accordingly, to the extent that VA has failed to completely 
fulfill any duty to notify owed the veteran prior to the 
initial adjudication of the claim, the Board finds such 
error to be harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998) Cf. 38 C.F.R. § 20.1102. 

There also is no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran.  As indicated below, the RO has obtained treatment 
records from the Manchester VAMC dated from April 2002 to 
November 2002, and has also arranged for the issuance of a 
VA medical opinion with respect to the likely etiology of 
the veteran's current hepatitis C. Moreover, the veteran has 
been given opportunities to submit evidence to support his 
claim, and has, in fact, submitted medical records from Dr. 
Patrick Carroll, private physician, dated from April 1999 to 
January 2002. Significantly, neither the veteran nor his 
representative has identified any additional sources of 
medical evidence, to include from any private treatment 
providers, or otherwise identified any outstanding pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
hepatitis C.

II.	Background

The veteran served on active duty with the Navy from March 
1965 to December 1966.  

The veteran's service medical records (SMRs) do not reflect 
any treatment for or diagnosis of hepatitis C.  A December 
1966 record notes that the veteran was attacked by another 
individual on board a Navy ship with a razor blade, and that 
this caused a 4-inch superficial laceration to the left side 
of the veteran's face.  There is no further mention of this 
laceration or of any resulting scar in the service records.  
The report of the veteran's separation examination indicates 
that, during service, he received three tattoos-on his left 
forearm, right forearm, and left upper arm.  

The veteran filed a claim for service connection for 
hepatitis C in September 2001.

Records of treatment by Dr. Patrick Carroll, a private 
physician, from April 1999 to January 2002, include an August 
2001 record indicating that the veteran had recently tested 
positive for hepatitis C, and that over the past several 
month, he had experienced symptoms of fatigue and myalgia.  
It was further noted that the veteran had a prior history of 
use of intravenous drugs, and that this drug use occurred 
many years ago.  An October 2001 record indicates that the 
veteran underwent a liver biopsy that month.  A subsequent 
November 2001 interpretative report of the biopsy showed mild 
portal inflammation of the liver, equivocal piecemeal 
necrosis grade 1 to 2, and zero fibrosis, and further stated 
that these conditions had developed after a history of 
hepatitis C that probably dated back 30 years. 

Medical records from the Manchester VAMC, dated from April 
2002 to November 2002, refer to the veteran's recent 
diagnosis of hepatitis C, as well as his treatment for 
symptoms associated with PTSD. 

In December 2002, the RO obtained a VA medical opinion to 
ascertain the cause of the veteran's hepatitis C.  Based on a 
review of the veteran's claims file, the physician concluded 
that the veteran's history of intravenous drug use was more 
likely the cause of his hepatitis C, than the tattoos that he 
received in service, because of the "greater incidence of 
hepatitis C with the former condition."

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.1(m).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury incurred or aggravated during service.  
See 38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, VA must determine 
whether a preponderance of the evidence supports the claim or 
whether all of the evidence is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  In this case, the Board finds that 
the preponderance of the evidence weighs against the claim.

Initially, the Board finds that there was no indication of 
hepatitis C in service.  SMRs do not reflect a treatment for 
or diagnosis of a liver disability of any kind, nor does the 
veteran claim that he experienced any symptoms associated 
with hepatitis C while in service.  As reflected in a private 
treatment record, the first diagnosis of hepatitis C was in 
August 2001, many years after the veteran's December 1966 
discharge from service.  

While the veteran continues to suffer from hepatitis C, there 
is also no competent evidence of a nexus between the 
hepatitis C diagnosed post-service and any incident of the 
veteran's active military service.  Private treatment records 
from Dr. Carroll, dated from October 2001, and VA medical 
records from the Manchester VAMC, dated from April 2002, also 
refer to the veteran's present hepatitis C condition, but do 
not relate it in any manner to service.  While a November 
2001 interpretative report of the biopsy included a noted 
that that the veteran's hepatitis C "probably dated back 30 
years," this statement, without more, is insufficient to 
directly link the veteran's hepatitis C to medical service.  

Hence, the RO obtained the December 2002 medical opinion to 
specifically and directly address the question of medical 
nexus.  In that opinion, the VA physician concluded that the 
most likely cause of the veteran's hepatitis C was 
intravenous drug use, and not any incident of service-the 
examiner specifically mentioned the tattoos that the veteran 
received while in service.  The Board finds that such opinion 
constitutes probative evidence on the question of medical 
nexus.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Hence, the competent and persuasive evidence weighs against 
the claim.  The Board also points out that the veteran has 
neither presented, nor alluded to the existence of, any 
contrary medical opinion-i.e., one that establishes that 
there is a medical nexus between hepatitis C and his active 
military service.  (Parenthetically, the Board notes that, 
even assuming, arguendo, that the veteran began using 
intravenous drugs in service, service connection for 
disability resulting from such use would, pursuant to 
authority cited to above, be precluded).  

The Board has considered the veteran's assertions in 
adjudicating the claim under consideration.  While the 
veteran may well believe that a relationship between his 
current hepatitis C and his active military service exists, 
as a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the etiology of a current 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under these circumstances, the Board must conclude that the 
criteria for service connection for hepatitis C have not been 
met.  In reaching this conclusion, he Board has considered 
the applicability of the benefit-of-the doubt doctrine.  
However, as the preponderance of the competent evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.


ORDER

Service connection for hepatitis C is denied.


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

A June 2002 treatment record from the Manchester VAMC 
documents a VA social worker's assessment of the veteran as 
having mild PTSD, and subsequent records from this facility 
through November 2002 document additional assessments by the 
social worker of PTSD.  However, further RO action is needed 
to ascertain whether there is credible supporting evidence 
that (a) claimed in-service stressor (s) occurred, and, if 
so, whether there is a medical link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The veteran claims as an in-service stressful experience his 
role aboard a Navy ship in participating in firing shells 
into areas of Vietnam, and contends that this was "dangerous 
work."  The Board notes, however, that the veteran's 
description of his in-service experience lacks sufficient 
detail to be helpful in the development of his claim.  The 
veteran has not specifically indicated what about this 
experience merits classification as a stressor, other than 
his broad assertion that it was "dangerous work."  The 
Board also notes that the veteran does not identify a 
location where, or time frame within which, any specific, 
stressful incidents occurred.  

Under the circumstances, the Board finds that the RO should 
afford the veteran an opportunity to provide additional 
information regarding any alleged in-service stressful 
experiences.  In addition, since there is no legal 
requirement that the occurrence of specific in-service 
stressful experiences must be established only by official 
records, the veteran should also be invited to submit 
statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  

If these actions do not produce evidence that sufficiently 
corroborates the occurrence of (a) claimed in-service 
stressful experience(s), then the RO should also attempt to 
corroborate the specifically claimed events independently, to 
include obtaining morning reports and operational reports for 
the unit(s) with which the veteran served.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of any claimed in-service stressful 
experiences is corroborated, then the RO should schedule the 
veteran for a VA examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection for PTSD is considered on the merits.  
The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

The record also reflects that specific additional development 
of the claim on appeal is warranted.  The claims file 
currently includes records from the Manchester VAMC dated 
from April 2002 to November 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Manchester VAMC since November 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should additionally give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A                    § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for PTSD.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Manchester 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed PTSD since November 
2002.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding any specific in-
service stressful event(s) that led to 
his PTSD (to include in connection with 
his claimed participation in firing 
shells into areas of Vietnam while aboard 
a Navy ship ).  Such information should 
include the dates (month and year), 
assigned unit, location, and the full 
names of individuals injured or killed 
for each of the events in question.  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

5.  Unless the RO determines that 
sufficient evidence corroborating at 
least one claimed in-service stressful 
experience has been associated with the 
claims file, the RO should undertake 
necessary development to verify the 
veteran's alleged stressful experience(s) 
through independent means.  The RO should 
request that the United States Armed 
Services Center for Research of Unit 
Records (the Unit Records Center), (and 
any other appropriate source(s), as 
necessary), provide any available 
information that might corroborate the 
veteran's alleged in-service stressor(s).  
The RO should forward to each contacted 
entity all supporting evidence.  Any 
additional action necessary for 
independent verification of reported 
stressor(s), to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

6.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development (paragraphs 4-5), the RO 
should prepare a report detailing the 
nature of any specific in-service 
stressful experience(s) deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 7 and 8, below, 
then proceed with paragraph 9.   

7.  If evidence corroborating the 
occurrence of any aforementioned claimed 
in-service stressful experience is 
received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

8.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.	The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

12.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



